356 F.2d 982
UNITED STATES of America, Appellee,v.Dennis Lloyd PARDEE, Appellant.
No. 10314.
United States Court of Appeals Fourth Circuit.
Argued February 8, 1966.
Decided February 10, 1966.

Arthur G. Murphy, Asst. U. S. Atty., in support of motion of appellee to dismiss appeal.
Anthony J. Sacco, Towson, Md., in opposition to motion, for the appellant.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BOREMAN, Circuit Judges.
PER CURIAM:


1
Out of an excess of caution counsel for the defendant noted two appeals to this court — one at the time of trial upon the overruling of his motions for new trial and judgment of acquittal, and the other within ten days after the imposition of sentence and the entry of final judgment, as provided in Rule 37(a)(2) F.R.Crim. P.


2
The proliferation of notices of appeal is to be discouraged. The first notice of appeal was premature, no appealable final judgment having been entered. The second notice of appeal, given after final judgment, is sufficient to raise every question arising from the trial. The motion of the United States for dismissal of the first notice will be granted, and the appeal will proceed pursuant to the second notice.